Restricted Stock Award


Granted by


MADISON COUNTY FINANCIAL, INC.


under the


MADISON COUNTY FINANCIAL, INC.
2013 EQUITY INCENTIVE PLAN


This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2013 Equity Incentive
Plan (the “Plan”) of Madison County Financial, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement.  A copy of the Plan has been provided to each
person granted a Restricted Stock Award pursuant to the Plan.  The holder of
this Restricted Stock Award (the “Participant”) hereby accepts this Restricted
Stock Award, subject to all the terms and provisions of the Plan and this
Agreement, and agrees that all decisions under and interpretations of the Plan
and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
1. Name of Participant:   _____________
 
2. Date of Grant:  _________ __, 201__
 
3.      Total number of shares of Company common stock, $0.01 par value per
share, covered by the Restricted Stock Award:

   _____________    (subject to adjustment pursuant to Section 9 hereof).

4.      Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in
   accordance with the vesting schedule specified herein.
 
  The Restricted Stock Awards granted under the Plan shall vest in five (5)
equal annual installments, with the first installment
  becoming exercisable on the first anniversary of the date of grant, or
__________ __, 201__, and succeeding installments on
  each anniversary thereafter, through ______________ __, 201__.  To the extent
the shares of Restricted Stock awarded to me
  are not equally divisible by “5,”  any excess shares of Restricted Stock shall
vest on _________ __, 201__.

  Vesting will automatically accelerate pursuant to Section 2.6, 2.9 and 4.1 of
the Plan (in the event of death, Disability or
  Termination of Service following a Change in Control).
 

 
 
 

--------------------------------------------------------------------------------

 

5.           Grant of Restricted Stock Award.
 
The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in
the name of the Participant and held by the Company, together with a stock power
executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to,
the Participant.  Notwithstanding the foregoing, the Company may, in its sole
discretion, issue Restricted Stock in any other
format (e.g., electronically) in order to facilitate the paperless transfer of
such Awards.
 
If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the
Restricted Stock.  The Restricted Stock awarded to the Participant will not be
sold, encumbered hypothecated or otherwise
transferred except in accordance with the terms of the Plan and this Agreement.
 
6.     Terms and Conditions.



 
       The Participant will have the right to vote the shares of Restricted
Stock awarded hereunder.



 
                 Any cash dividends or distributions declared and paid with
respect to shares of Stock subject to the Restricted Stock Award
                 will be immediately distributed to the Participant.  Any stock
dividends declared and paid with respect to shares of Stock
                  subject to the Restricted Stock Award will be issued subject
to the same restrictions and the same vesting schedule as the
                  underlying share of Stock on which the dividend was declared.



7.     Delivery of Shares.



 
Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements
of the Securities Act), and the applicable requirements of any securities
exchange or similar entity.


8.           Change in Control.


 
8.1
In the event of the Participant’s Termination of Service following a Change in
Control, all Restricted Stock Awards subject to this Agreement will become fully
exercisable.



 
8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
 
9.           Adjustment Provisions.
 
 
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.



 
 
 

--------------------------------------------------------------------------------

 



 
10.           Effect of Termination of Service on Restricted Stock Award.
 
10.1           This Restricted Stock Award will vest as follows:
 
(i) 
Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all Restricted Stock subject to this Agreement will
vest as to all shares subject to an outstanding Award at the date of Termination
of Service.

 
(ii)  
Disability.  In the event of the Participant’s Termination of Service by reason
of Disability, all Restricted Stock subject to this Agreement will vest at the
date of Termination of Service.

 
(iii)  
Termination for Cause.  If the Participant’s Service has been terminated for
Cause, all Restricted Stock granted to a Participant that has not vested will
expire and be forfeited.

 
(iv)  
Other Termination.  If the Participant terminates Service for any reason other
than due to death, Disability or for Cause, all shares of  Restricted Stock
subject to this Agreement which have not vested as of the date of Termination of
Service will expire and be forfeited.

 
11.           Miscellaneous.
 
 
11.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 
 
11.2
Restricted Stock Awards are not transferable prior to the time such Awards vest
in the Participant.

 
 
11.3
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of Nebraska.

 
 
11.4
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

 
 
11.5
Provided there are no adverse accounting consequences to the Company (a
requirement to have liability classification of an award under Financial
Accounting Standards Board Accounting Standards Codification (ASC) Topic 718 is
an adverse consequence), a Participant who is not required to have taxes
withheld shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding (as if the Award were subject
to tax withholding) by withholding a number of shares (based on the Fair Market
Value on the vesting date) otherwise vesting that would satisfy the minimum
amount of required tax withholding.  



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 
MADISON COUNTY FINANCIAL, INC.
 
By:_____________________________                                                                
Its:_____________________________                                                                
 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2013 Equity Incentive Plan.  The undersigned hereby acknowledges receipt of a
copy of the Company’s 2013 Equity Incentive Plan.
 
PARTICIPANT
 
 
                                                                                            
__________________
 


 



 
 
 

--------------------------------------------------------------------------------

 

 
 EXHIBIT A
 
 
ACKNOWLEDGMENT OF RECEIPT OF EARNED SHARES
 
 


 
I hereby acknowledge the delivery to me by Madison County Financial, Inc. (the
“Company”) or its affiliate on _____________________________, of stock
certificates for ____________________ shares of common stock of the Company
earned by me pursuant to the terms and conditions of the Restricted Stock
Agreement and the Madison County Financial, Inc. 2013 Equity Incentive Plan,
which shares were transferred to me on the Company’s stock record books on
____________________.
 








Date:___________________                                         ___________________
                                                                                                
Participant’s signature








 
 